Citation Nr: 1313350	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.

In October 2011, the Board remanded this matter for additional development.  The Board's directives were substantially complied with; however, an additional remand is warranted for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  An Additional VA Examination.  In October 2011, the Board remanded this matter for a VA examination addressing the current severity of the Veteran's service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis.  In the November 2011 examination report, a VA examiner conducted a physical examination and filled out disability benefits questionnaires (DBQs) for the skin and scars.  An addendum report was provided in December 2011.  Unfortunately, the reports contain inconsistencies and require clarification before the Board can adjudicate this matter.  Specifically, the DBQ for the skin shows that the Veteran did not have scars or disfigurement of the head, neck and face while the DBQ for scars indicates otherwise.  

In addition, the DBQ for scars shows the Veteran reported tender scars of the neck, hairline, and face.  The examiner pointed out that descriptions of actinic purpura describe the lesions as non-tender.  In the December 2011 addendum report, the examiner said the Veteran's scars were non-tender.  Unfortunately, the examiner did not address the Veteran's reports of pain and it is unclear how many scars, if any, were tender to palpation.

Finally, in the DBQ for scars, the examiner said the Veteran had a large area of sun damage on his head, neck and face but that no specific lesion could be identified to be measured.  The estimated size was 6 cm by 2 cm.  However, the examiner proceeded to identify a scar of the sideburn area that measured 6 cm by 2 cm, a scar of the left side of the neck that measured 6 cm by 2 cm, and a scar of the right side of the neck that measured 6 cm by 2 cm.  The examiner identified a scar across the forehead at the hairline but did not provide a measurement.  It is unclear whether the examiner identified four distinct scars, three of which measured 6 cm by 2 cm, or whether the 6 cm by 2 cm measurement is an estimate accounting for all areas affected.  Note (1) under Diagnostic Code 7800 provides that a characteristic of disfigurement is a scar at least 0.6 cm wide at the widest part; therefore, it is imperative to know the measurements of each area affected.  38 C.F.R. § 4.118.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected actinic purpura with scarring.

The Board also observes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in December 2011.  Since the Veteran's claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facility in Oklahoma City, Oklahoma.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected actinic purpura with scarring since 2006.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts by VA to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2. The RO/AMC must obtain and associate with the claims file all VA treatment records dated December 2011 to the present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3. Thereafter, the RO/AMC must schedule the Veteran for VA examination to assess the current severity and manifestations of his service-connected actinic purpura with scarring.  The Veteran's claims folder, copies of pertinent records from his electronic "Virtual VA" file, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims file was reviewed.

The examiner should specifically indicate whether the Veteran's service-connected actinic purpura with scarring manifests with (i) involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, (ii) involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, or (iii) involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The examiner should also specifically indicate whether there is disfigurement of the head, face, or neck with (i) one characteristic of disfigurement, (ii) visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement, (iii) with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement, or (iv) with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.

The characteristics of disfigurement are: (1) a scar, 5 or more inches in length; (2) a scar, at least one-quarter inch wide at widest part; (3) surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) hypo-or hyper-pigmented skin in an area exceeding 6 square inches; (6) abnormal skin texture in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; and (8) indurated and inflexible skin in an area exceeding 6 square inches.  Unretouched color photographs should be considered when evaluating under these criteria.  The examiner should also specifically indicate the measurement of any of the above characteristics of disfigurement in square inches or centimeters.

The VA examiner must report how many of the Veteran's service-connected scars are superficial, unstable and/or painful to palpation.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which evaluates the Veteran's service-connected condition under the old and revised rating criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800 et seq. (2002 and 2012) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

